Citation Nr: 0020414	
Decision Date: 08/03/00    Archive Date: 08/09/00

DOCKET NO.  97-30 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan,
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a disability evaluation in excess of 50 
percent for schizophrenia, residual type.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant's private psychiatrist, Dr. R. Freytes


ATTORNEY FOR THE BOARD

R. Acosta, Counsel

INTRODUCTION

The veteran served on active duty from June 1967 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) San Juan, Puerto Rico, Regional Office 
(RO), dated in June 1995 and November 1996, which denied a 
claim of entitlement to a disability evaluation in excess of 
30 percent for the service-connected schizophrenia.  The 
current rating of 50 percent was assigned in a January 1999 
rating decision, and the Board thereafter denied the benefit 
sought on appeal in an August 1999 decision, which the 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (the Court).  A Motion for Partial Remand and 
to Stay Further Proceedings was filed by the Secretary of VA 
in October 1999, and the Court granted the motion, by Order 
of November 12, 1999, vacating the August 1999 Board 
decision, and remanding the matter for additional action 
consistent with the Secretary's Motion. 


REMAND

In the Motion for Remand, the Secretary explained that it 
appeared that the veteran's claim for an increased rating was 
pending at the time of the 1996 amendments to the VA 
regulations addressing the rating of service-connected mental 
disorders, and that the veteran was therefore entitled to 
have his claim evaluated under the more favorable version, 
per the Court's holding in Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  The Secretary also opined that the Board 
did not provide an adequate statement of reasons and bases 
for its August 1999 decision, including an adequate 
discussion of the symptoms reported in a February 1997 VA 
mental disorders examination report, in the context of the 
requirements of a rating exceeding 50 percent, as well as an 
adequate discussion of the evidence concerning the veteran's 
social and industrial impairment, including the reported 
Global Assessment of Functioning (GAF) scores.

The Board is of the opinion that the RO should undertake 
additional development of this matter before appellate 
review.  In particular, it is noted that copies of VA and 
private records reflecting psychiatric care since at least 
1994 need to be secured, as they are pertinent to the issue 
on appeal and are missing from the file, and that the veteran 
should undergo another VA mental disorders examination, in 
order to clarify the actual psychiatric diagnosis, or 
diagnoses, warranted in this particular case, as well as the 
actual severity of the service-connected mental disorder.

A November 1994 private psychiatric medical report indicates 
that the veteran was "first seen" by Dr. J. Lastra, a 
private psychiatrist, in June 1994.  Copies of records 
reflecting any psychiatric treatment for the veteran by Dr. 
J. Lastra since 1994 are not in the file, and should be 
secured.

At an October 1998 RO hearing, the veteran's private 
psychiatrist at the time, Dr. R.  Freytes, said that he had 
been treating the veteran since 1996, that, in addition to 
depression and the service-connected schizophrenia, the 
veteran had a PTSD diagnosis from VA, and was being treated 
for PTSD by VA, and that, in his opinion, the veteran's GAF 
score was between 45 and 55.  Copies of records reflecting 
psychiatric treatment for the veteran by Dr. R. Freytes since 
1996, as well as those reflecting VA mental health treatment, 
are not in the file, and should be secured.

Regarding the absence from the file of VA medical records, 
the Board notes that VA is considered to have constructive 
possession of them.  See, Bell v. Derwinski, 2 Vet. App. 611 
(1992).  VA's duty to assist a claimant who has submitted a 
well-grounded claim, such as in the present case, is 
heightened when the putative records are in the control of a 
governmental agency and where, as here, the reliability and 
relevance of the records are dependent upon their source.  
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  Further, 
"[t]he only way to adjudicate a veteran's claim properly and 
fairly is to obtain all pertinent records."  Murincsak v. 
Derwinski, 2 Vet. App. 363, 372 (1992); cf. Simington v. 
Brown, 9 Vet. App. 334, 335 (1996) (per curiam order); Bell 
v. Derwinski, 2 Vet. App. 611, 613 (1992).

Regarding the need to re-examine the veteran, the Board notes 
that the medical evidence in the file, which includes the 
reports of VA mental disorders examinations conducted in 
February 1997 and November 1998, as well as the testimony 
from Dr. Freytes at the October 1998 RO hearing, is 
insufficient for rating purposes, as explained in the 
following three paragraphs.

First, it is not clear if the diagnoses rendered in this case 
conform to the provisions of the DSM-IV, as required by 
regulation.  See, 38 C.F.R. § 4.125(a) (1999).  If they do 
not, § 4.125(a) requires that the RO return the report to the 
examiner to substantiate the diagnosis.

Second, there is an apparent disparity between the clinical 
picture offered by Dr. Freytes at the October 1998 RO hearing 
and the clinical picture offered by the VA psychiatrist who 
examined the veteran shortly thereafter, in November 1998.  
Their opinions, including those pertaining to the GAF scores 
that are warranted in this particular case, need to be 
reconciled, to the extent possible.

Third, it is not clear whether the PTSD that, according to 
Dr. Freytes, has been diagnosed by VA in the present case, 
represents a progression in the prior diagnosis, a correction 
of an error in the prior diagnosis, or simply a new and 
separate condition.  This should be clarified, per the 
provisions of 38 C.F.R. § 4.125(b) (1999), and 38 C.F.R. 
§ 4.128 (1996).

Additionally, the Board notes that the report of the most 
recent VA mental disorders examination, which was conducted 
in order to attempt to clarify the severity of the service-
connected schizophrenia, contains two-word answers like "not 
specified" and "not applicable" to questions that are not 
in the report, adding to the inadequacy of the report.  This 
defect should be avoided in future reports. 

Regarding the above, the Board notes that the Court has held 
that, if "[the Board] decides that the medical evidence of 
record is inadequate or incomplete, the [Board] has the 
authority, indeed the responsibility, to obtain a new medical 
examination."  Marcoux v. Brown, 10 Vet. App. 3, 6 (1996).  
See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991), in 
which the Court held that fulfillment of VA's statutory duty 
to assist includes the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.

Accordingly, this case is remanded to the RO for the 
following additional development:

1.  The RO should ask the veteran the 
dates of psychiatric treatment from both 
private psychiatrists, Dr. J. Lastra, and 
Dr. R. Freytes.  Then, the RO should take 
all necessary steps to secure and 
associate with the file copies of the 
records reflecting such treatment.  This 
development should be fully documented in 
the record.

2.  The RO should also ask the veteran 
the dates of the mental health treatment 
received from VA. Then, the RO should 
take all necessary steps to secure and 
associate with the file copies of the 
records reflecting such treatment.  
Again, this development should be fully 
documented in the record.

3.  Once the above evidence has been 
associated with the file, the RO should 
schedule the veteran for another VA 
mental disorders examination, advising 
the veteran, in writing, of the potential 
consequences of a failure to report for a 
scheduled medical examination. 

The examiner should be advised that the 
veteran is a combat veteran, who was 
awarded the Purple Heart Medal for his 
services in the Republic of Vietnam 
during the Vietnam era.  He should then 
be asked to review the pertinent evidence 
of record, to include the reports of the 
VA mental disorders examinations that the 
veteran underwent in February 1997 and 
November 1998, the transcript of the 
October 1998 RO hearing, and the above-
mentioned private and VA medical records.  
He or she should then be asked to examine 
the veteran and produce a comprehensive, 
legible report of medical examination 
containing, at least, the following 
information:

A.  A statement as to whether he or 
she reviewed the claims folder prior 
to the examination.

B.  A list of all psychiatric 
diagnoses warranted in the present 
case, conforming to the provisions 
of the DSM-IV.

C.  For each psychiatric diagnosis 
other than schizophrenia, his or her 
opinion as to whether that diagnosis 
represents a progression of the 
service-connected schizophrenia, a 
correction of an error in the 
original diagnosis of schizophrenia, 
or a new and separate disease 
entity.  If it represents a new and 
separate disease entity, the 
examiner should then indicate 
whether, in his or her opinion, the 
new and separate mental disorder is 
nevertheless causally related to 
service.

D.  His or her opinion as to what is 
the veteran's current GAF score, as 
well as an interpretation of the 
score assigned.

E.  His or her opinion as to the 
extent to which the service-related 
components of the veteran's 
psychiatric disability produce 
social and occupational impairment.

F.  His or her opinion as to whether 
the service-connected schizophrenia, 
and any other mental disorder felt 
to be causally related to service, 
currently is productive of 
occupational and social impairment 
with deficiencies in most areas such 
as work, school, family relations, 
judgment, thinking, or mood, due to 
symptoms including suicidal 
ideation; obsessional rituals; 
intermittently illogical, obscure, 
or irrelevant speech; near 
continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse 
control; spatial disorientation; 
neglect of personal appearance and 
hygiene; difficulty in adapting to 
stressful circumstances; and 
inability to establish and maintain 
effective relationships.

G.  His or her opinion as to whether 
the service-connected schizophrenia, 
and any other mental disorder felt 
to be causally related to service, 
currently is productive of total 
occupational and social impairment 
due to symptoms such as gross 
impairment in thought processes or 
communication; persistent delusions 
or hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to 
time or place; and memory loss for 
names of close relatives, own 
occupation, or own name.



The examiner should be asked to set forth 
and thoroughly explain the rationale for 
his or her conclusions and/or opinions in 
the report of medical examination.  If he 
or she chooses to provide short "no" 
and "yes" type of answers to any 
questions, he or she should be asked to 
make sure that each answer is preceded by 
the corresponding question.

The RO should thereafter make sure to 
associate the report with the claims 
folder.

4.  After the above development has been 
accomplished, the RO should re-adjudicate 
the matter on appeal, evaluating the 
claim under the rating criteria that were 
in effect prior to, and since, November 
1996, for rating service-connected mental 
disorders.

If, upon re-adjudication, the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished with a Supplemental Statement 
of the Case, and an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




